Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
(1) That the merchandise and the issues covered by the appeals to reappraisement enumerated on the attached Schedule “A” is the same in all material respects as that which was the subject of the decision in the case of Arkell Safety Bag Co. v. United States, Reap. Dec. 4670.
(2) That the record in said case may be incorporated herein.
(3) That there was no foreign-market value, as such value is defined in Section 402 (c), of the Tariff Act of 1930, for the instant merchandise, at the times of exportation thereof.
(4) That the proper basis of appraisement for said merchandise is the export value, as such value is defined in Section 402 (d) of said Act and as legally interpreted in the Arkell Safety Bag Co., case, supra.
(5) That the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for *869sale to all purchasers in the principal markets of Sweden, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States are the freely offered prices set forth in Schedule “A”, hereto attached and made a part hereof, less a 2 per cent discount and inland freight, ocean freight, dock dues, wharfage, consular fees and insurance premium as invoiced.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be correctly represented by the figures set forth in said schedule A, less 2 per centum discount and inland freight, ocean freight, dock dues, wharfage, consular fees, and insurance premium' as invoiced. Judgment will be rendered accordingly.

*870